Citation Nr: 9923482	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

3.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran, and his wife


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1956 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In AB v. Brown, 6 Vet. App. 35, 39 (1993) it was held that on 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulations.  Such a claim remains in 
controversy "where less than the  maximum available benefits 
is awarded."  Id. at 38.  Accordingly, while the veteran's 
hypertension and hemorrhoid disability evaluations were 
increased during the course of this appeal, they will still 
be addressed by the Board because the maximum evaluations 
were not assigned for either disability.  

The issue of entitlement to service connection for a heart 
disorder is discussed in the Remand which follows this 
decision.  


FINDINGS OF FACT

1.  Diastolic pressure readings are predominantly less than 
110, and systolic pressure readings are all less than 200.

2.  Current manifestations of the hemorrhoid disability 
include subjective complaints of bleeding, itching, burning, 
and bleeding, and objective findings of severe internal and 
external hemorrhoids which are a daily problem and which 
cause spontaneous bleeding that produces soiling of the 
cloths.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1996) 
(1997), and as amended at 62 Fed. Reg. 65207-65224 (effective 
Jan. 12, 1998).

2.  The criteria for a rating of 20 percent for hemorrhoids 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claims are well grounded 
and adequately developed.  This finding is based on the 
veteran's evidentiary assertion that his service connected 
disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The words "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1998).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although the 
regulations do not give past medical reports precedence over 
current findings, see Francisco v. Brown, 7 Vet. App. 55 
(1994), the Board should consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected disabilities for which he claims an 
increase on appeal. 


Hypertension

Service connection for hypertension was granted in a June 
1977 rating decision.  The determination was based upon 
elevated blood pressure readings in service and on VA 
examination in December 1976, which showed a reading of 
150/85, with a pulse of 72 per minute.  

In November 1990, the veteran was hospitalized a Loma Linda 
University Hospital.  The principal diagnoses included 
atypical chest pain (probably secondary to gastrointestinal 
problem) and hypertension.  

In December 1992, the veteran was hospitalized privately for 
other reasons.  Review of his systems revealed that the heart 
had a regular sinus rhythm, and that there were no murmurs.  
During hospitalization, the veteran underwent a cardiology 
consultation.  The reason for consultation was specified as 
ventricular arrhythmia.  History revealed that the veteran 
had had hypertension for the past 10 to 15 years.  Physical 
examination revealed that the veteran was well developed and 
well nourished.  Blood pressure was 140/63 to 178/87 
millimeters of mercury.  Pulse rate was 110 to 120 per 
minute.  His maximum temperature was 103 degrees.  The 
veteran denied dyspnea, but did have frequent hiccups.  
Regarding the heart, the rhythm was regular.  The first and 
second heart sounds were normal.  There was a short systolic 
ejection murmur.  No S3 gallop or pericardial rub was noted.  
The impression included ventricular arrhythmia, asymptomatic, 
and history of hypertension.  In the discussion section, it 
was noted that the veteran was asymptomatic and had no 
obvious underlying heart disease. 

Private treatment records reveal that in April 1994, the 
veteran was seen for epigastric pain and at that time his 
blood pressure was 130/80.  On September 8, 1994, it was 
130/74 when he was seen for persistent coughing and other 
associated symptoms.  On September 23, 1994 the blood 
pressure was 124/72.  On September 29, 1994, blood pressure 
was 124/82.  September 1994 chest x-rays revealed that there 
was no active cardiopulmonary disease. 

October 11, 1995 VA outpatient treatment records reveal that 
the veteran had a history of hypertension.  Blood pressure 
was 156/94.  October 18, 1995 VA outpatient treatment records 
reveal that the blood pressure was 138/82.  The diagnosis was 
hypertension, controlled.  It was noted that the veteran was 
on medication and that he was advised not to add extra salt 
to food.  December 1995 VA treatment records also revealed a 
diagnosis of hypertension.  

In March 1996, the veteran was seen at VA for headaches and 
other ailments.  At that time his blood pressure was 136/74.  

In April 1996, the veteran testified at a personal hearing.  
Therein he stated that he took medication for his 
hypertension disability.  His wife testified that she 
monitored his blood pressure test on a daily basis, and that 
his diastolic pressure was prominently over 100 with the 
medication.  She testified that she was a certified nurse's 
aide.  The veteran testified that he had been taking 
medication for hypertension since the 1977.  The veteran was 
retired from employment due to another disability.  

On May 8, 1996, the veteran underwent an electrocardiogram.  
The final diagnoses and conclusion were normal left 
ventricular systolic function and mild concentric left 
ventricular hypertrophy.  Estimated left ventricular ejection 
fraction was 55+ - 5%.  

On May 9, 1996, the veteran underwent a VA heart examination.  
Under objective findings, the examiner noted that the veteran 
monitored his blood pressure very carefully, checking it 
daily.  Blood pressure readings were right arm sitting 
162/86, and standing 160/82.  Left arm sitting was 154/94, 
and standing was 152/96.  Recumbent was 132/82, taken twice.  
The pulse was 80 and respiration was 16.  The diagnosis was 
essential hypertension, reasonably controlled by 
Hydrochlorothiazide.  

In August 1996, the veteran underwent a VA examination for 
hypertension.  Subjective complaints were that the veteran 
became light-headed and anxious when his blood pressure was 
elevated.  He had periodic tiredness and dizziness, which he 
attributed to high blood pressure.  Objective findings 
revealed that the veteran appeared good health and was well 
nourished and well developed.  Examination of the heart and 
lungs was entirely negative.  Blood pressures readings 
estimations were done using the right and left arms.  In the 
right are, sitting, it was 140/72, lying down it was 142/70, 
and standing it was 150/86.  In the left arm, sitting was 
146/76, lying was 140/74, and standing was 150/90.  It was 
noted that the veteran took hydrochlorothiazide.  Enlarged 
heart confirmation was negative and apex beat beyond 
midclavicular line was negative.  the diagnosis was essential 
hypertension, reasonably controlled. 

In October 1996, the veteran's disability was increased from 
zero to 10 percent disabling, effective December 1, 1994, the 
date of receipt of the claim on appeal.  

In November 1996, the veteran was seen at VA for a cough and 
at that time the blood pressure was 116/67.  

In May 1997, VA outpatient treatment records reveal that the 
veteran was seen for complaints of lightheadedness.  Blood 
pressure was 130/80.  

The Board has reviewed the pertinent evidence of record and 
determines that the veteran is not entitled to an increased 
evaluation for his service-connected hypertension disability.  
The veteran's hypertension has been rated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
However, the schedular criteria for evaluating the 
cardiovascular system was amended by 62 FR 65,207 (effective 
January 12, 1998).  In rating cases, where the law or 
regulation changes after a claim has been filed or reopened, 
but before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the 
veteran's hypertension must be evaluated under both the old 
and the new rating criteria to determine which version is 
most favorable to him.

The rating criteria in effect for hypertensive vascular 
disease prior to January 1998, provides that a 10 percent 
rating is warranted for hypertensive vascular disease 
(essential arterial hypertension) when diastolic pressure is 
predominantly 100 or more.  A minimum 10 percent evaluation 
is also assigned when continuous medication is shown 
necessary for control of hypertension and there is a history 
of diastolic blood pressure readings of predominantly 100 or 
more.  When diastolic pressure is predominantly 110 or more 
with definite symptoms, a 20 percent rating is assigned.  
With diastolic pressure predominantly 120 or more and 
moderately severe symptoms, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101 (in 
effect prior to January 12, 1998).

Under the revised criteria, a 10 percent evaluation is 
assigned where the diastolic pressure is predominantly 100 or 
more, or where the systolic pressure is predominantly 160 or 
more; or minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication to control hypertension.  A 20 percent 
evaluation is assigned where the diastolic pressure is 
predominantly 110 or more, or where the systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation is 
assigned where the diastolic pressure is predominately 120 or 
more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
(effective January 12, 1998.)

In the instant case, the Board finds that the schedular 
criteria for an increased rating under the old version of 38 
C.F.R. § 4.104, Diagnostic Code 7101 and under the new rating 
criteria effective January 12, 1998, have not been met so as 
to warrant an increased rating for the veteran's 
hypertension.  Reviewing the veteran's symptomatology, and in 
particular his blood pressure readings as cited above, under 
the old criteria, shows that he his not more than 10 percent 
disabled therein.  In fact, his blood pressure readings do 
not show diastolic pressure predominately 100 or more.  
Rather, his rating of 10 percent under the old criteria is 
for the showing of continuous medication necessary for 
control of hypertension.  The evidence of record does not 
show diastolic pressure predominantly 110 or more with 
definite symptoms, so as to warrant a 20 percent rating.  

The new criteria allows the Board to also consider the 
veteran's systolic pressure when rating his hypertensive 
disability.  However, the new criteria appears to be less 
favorable to the veteran because the veteran's symptomatology 
does not show that a diastolic pressure is predominantly 110 
or more, or systolic pressure of predominantly 200 or more; 
which is required for a 20 percent rating.  It appears that 
with the new rating criteria, the veteran's symptomatology 
falls in the range of the criteria warranting a 10 percent 
evaluation.  The Board notes that the veteran has had his 
blood pressure recorded on several recent occasions, and 
while it is apparent that he is on medication to control 
hypertension, the record fails to show that either the 
diastolic or systolic pressure is sufficiently high to 
warrant a higher rating.  In this regard, the Board notes 
that the highest recorded diastolic pressure was 96, and the 
highest systolic pressure was 160.  These findings fully 
support the current rating.  

The Board is cognizant that the veteran's wife, who as a 
nurses aide seems competent to testify to the same, said that 
his diastolic readings were often over 100.  However, while 
competent to testify about the veteran's blood pressure, 
there is no objective proof to support her statements.  For 
example, the veteran's wife did not submit an authenticated 
date journal for the veteran's blood pressure readings.  
Instead, we have of record numerous occasions when the 
veteran's blood pressure readings were taken, and readings 
from a controlled examination in three different positions.  
The objective evidence of record outweighs the veteran's 
wife's testimony on this matter.  Simply stated, in order to 
assign a higher evaluation, the diastolic pressure would have 
to be predominantly 110 or more, or the systolic pressure 
would have to be predominantly 200 or more.  Clearly, the 
current diastolic pressure readings are below these figures 
except for verbal verification by the veteran's wife; and the 
systolic readings are all well below the number at which a 
higher rating could be assigned.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's assertions 
concerning the severity of hypertension.  The Board finds, 
therefore, that the veteran would be most appropriately 
evaluated at the 10 percent rate under either the old or 
amended versions of Diagnostic Code 7101.  Accordingly, an 
increased rating is not warranted.

In reaching the determination as to this claim, the Board 
recognizes that the RO has not addressed the question of 
whether a higher rating for the veteran's service-connected 
hypertension is warranted under the amended rating criteria 
that went into effect on January 12, 1998.  Thus, the Board 
must consider whether the veteran has been given full notice 
and an opportunity to be heard, and if not, whether the 
veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). As the evidence previously 
presented adequately spoke to both the old and amended 
criteria, and the Board's decision to continue the currently 
assigned 10 percent evaluation for the veteran's hypertension 
under both versions of the diagnostic criteria has not 
altered the ultimate outcome of his claim, the Board 
concludes that the veteran has not been prejudiced by its 
action.  Id at 394; Karnas, supra.


Hemorrhoids

In a June 1977 rating decision, service connection for 
hemorrhoids was granted and a zero percent evaluation was 
assigned.  The RO noted that the veteran's service medical 
records revealed that he underwent a hemorrhoidectomy in 
December 1965 and again in 1966 after they were thrombosed.  
At a December 1976 VA examination, there was a small 
nonthrombosed external hemorrhoid and upon withdrawal, two 
nonthrombosed internal hemorrhoids.  

In November 1994, the veteran initiated a claim for increase.  
Private records submitted were silent for hemorrhoid 
treatment.  VA hospital records submitted were also silent, 
rather revealing that the veteran was hospitalized in 
December 1992 for herniated disk of the lumbar spine and 
small bowel obstruction.  

Indeed, in a July 1995 rating decision, the veteran's 
noncompensable rating was continued because there were no 
complaints or diagnosis of hemorrhoids of record.  The 
veteran disagreed with the determination and subsequently 
perfected an appeal to the Board. 

In October 1995, VA outpatient treatment records reveal that 
the veteran was seen for complaints of swollen and bleeding 
hemorrhoids.  Rectal examination revealed mildly engorged 
anal tissue.  No fissures were seen externally, and there was 
no evidence of thrombosis.  The assessment was hemorrhoids, 
and the veteran was advised to increase his dietary fiber and 
water intake. 

December 1995 VA outpatient treatment records reveal the 
veteran's history of hemorrhoids, and that he was told in 
1988 that he needed another surgery.  One of the examination 
assessments was hemorrhoids.  

In April 1996, the veteran testified at a personal hearing 
before the RO.  The veteran testified that he had discomfort, 
in the form of bleeding, itching and burning, with the 
hemorrhoids.  He indicated that his cloths became stained, 
and that he had external hemorrhoids.  The veteran indicated 
that he used over the counter suppositories for medication.  
The medication relieved some of the symptomatology by cooling 
the burning sensation, and he used the medication and drank 
Metamucil on an as needed basis.  The veteran indicated that 
he had episodes of inflammation on a steady basis, and he 
described the need for many toilet tissue changes and manual 
maneuvering of the inflamed hemorrhoids.  He stated that the 
burning and bleeding occurred after every bowel movement.  
The veteran said that he had stained chairs in public places 
when a hemorrhoid broke and bled through his garments.  The 
veteran testified that he took sitz baths two or three times 
per week.  

In August 1996, the veteran underwent a VA examination for 
the rectum and anus.  Subjective complaints included that his 
hemorrhoids came and went and were treated with over the 
counter medicine three to four times per week.  Sometimes the 
hemorrhoids bled spontaneously, and often the veteran saw 
blood in his stool.  

Objective findings revealed that there was moderate 
protrusion of both internal and external hemorrhoids on 
examination.  The veteran stated that, after a bowel 
movement, he must lie down so the hemorrhoids could self 
reduce.  It he did not do that, he had considerable problems 
and bleeding.  

The examiner further commented that bleeding appeared 
spontaneously, and that the veteran often need to use a 
toilet sponge.  Soiling occurred frequently and was very 
embarrassing.  Regarding tenesmus, it was reported that 
sometimes the veteran noticed that his legs ached when his 
hemorrhoids were bothersome, and sometimes he had 
considerable pain with bowel movements.  He felt feverous at 
that time and found that lying down for long periods of time 
helped.  Regarding incontinence/diarrhea, the veteran 
reported that occasionally, with coughing or sneezing he 
passed stool.  There was no dehydration or malnutrition.  
Regarding anemia, it was noted that in January 1966 (? 
maybe1996) the hemoglobin count was felt to be in normal 
range.  He frequently had fecal leakage.  Regarding frequency 
of episodes, the hemorrhoids were a daily problem.  The 
diagnosis was internal and external hemorrhoids, severe.  

After careful review of the evidence of record, including the 
veteran's personal hearing testimony, the Board determines 
that an increased evaluation is definitely warranted in this 
instance.

Mild or moderate hemorrhoids are rated noncompensably 
disabling.  A 10 percent rating is warranted for large or 
thrombotic irreducible hemorrhoids manifested by excessive 
redundant tissue evidencing frequent recurrences.  
Hemorrhoids involving persistent bleeding with secondary 
anemia or with fissures warrant a 20 percent disability 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The evidence of record clearly shows that the requisite 
criteria for a 20 percent rating have been met because there 
is evidence of the veteran having hemorrhoids involving 
persistent bleeding with secondary anemia or with fissures.  
The objective evidence of record reveals the most current 
diagnosis was severe internal and external hemorrhoids.  The 
veteran has repeatedly stated that the hemorrhoids bleed, 
often causing embarrassing soiling.  The VA examiner in 
August 1996, commented that the bleeding appeared to be 
spontaneous.  Additionally, while the examiner commented on 
the veteran's red blood count being within normal range 
sometime in the past (it is unclear if the examiner meant 
1996 or 1966), it was still noted that the veteran felt 
feverous at times and needed to lye down for long periods of 
time after bowel movements.  Such symptomatology comports 
more with the criteria for a 20 percent, rather than a 10 
percent disability rating.  See 38 C.F.R. § 4.7 (1998).  

Also for consideration is an evaluation of 30 percent.  Under 
Diagnostic Code 7332, a 30 percent rating is warranted for 
impairment of bowel sphincter control manifested by 
occasional involuntary bowel movements necessitating the 
wearing of a pad.  Under Diagnostic Code  7333, a 30 percent 
rating is warranted for stricture of the rectum and anus 
manifested by a moderate reduction of lumen, or moderate 
constant leakage.  Under Diagnostic Code  7334, a 30 percent 
rating is warranted for a moderate prolapse of the rectum 
that is persistent or frequently recurring.  However, the 
veteran's symptomatology of subjective complaints of 
bleeding, itching, burning, and bleeding, and objective 
findings of severe internal and external hemorrhoids which 
are a daily problem and which cause spontaneous bleeding that 
produces soiling of the cloths, while evidence of increased 
disability, do not comport with the criteria required for a 
30 percent rating.  

The Board finds that the preponderance of the evidence is in 
the veteran's favor.  Accordingly, his claim for increase is 
granted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, 
Diagnostic Code 7336.

Lastly, it is noted that the Board has considered the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In that respect, when the hearing 
officer increased the rating for hemorrhoids from zero to 10 
percent, the effective date was the date of the claim for 
increased evaluation, December 1, 1994, and, now the Board is 
saying that the increased evaluation should have been to 20 
percent for the entire time the appeal was pending.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to an evaluation of 20 percent for hemorrhoid is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.  


REMAND

A claimant for benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  38 
U.S.C.A. § 5107(a).  Thus, the threshold question is whether 
the veteran has presented evidence of a well-grounded claim 
under 38 U.S.C.A. § 5107(a) for service connection.  There 
must be more than a mere allegation; a claimant must submit 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990), Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

Under the applicable criteria, in order to establish service 
connection, the veteran must submit objective evidence that 
establishes that his current condition either began in or was 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Continuity of 
symptomatology is required where the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease or injury diagnosed after discharge, when all of the 
evidence establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a veteran served for 90 days in active service, and 
cardiovascular disease develops to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Additional disability resulting from the aggravation 
of a nonservice-connected disability by a service-connected 
disorder also warrants secondary service connection, to the 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Service medical records reveal that at the time of a 
separation and reenlistment examination in December 1958, the 
veteran was clinically evaluated as normal for the heart and 
vascular system.  Blood pressure was 114/76, systolic over 
diastolic.  In December 1966, he had pain in his chest which 
radiated into the right upper arm.  In August 1967, the 
veteran was seen for vague chest pain.  In January 1969, the 
veteran stated that he had occasional sharp chest pain in the 
morning.  It was noted that the veteran smoked over one pack 
of cigarettes per day.  The impression was bronchitis.  

In October 1970, the veteran bruised the right upper chest 
when an "opponent" hit him there with an elbow.  The 
veteran aggravated the injury by lifting an object and was 
seen for increased pain on motion and it hurt to breath 
deeply.  The area of tenderness was beneath the right 
clavicle.  Breath sounds were normal.  The impression was 
contusion of the right anterior chest.  

The veteran was seen for nose bleeds in February 1972 and 
March 1972.  In May 1972, he had chest pains, with no cough 
and no shortness of breath.  The impression was sprain, left 
chest wall.  In July 1972, the veteran was seen for left 
sided chest pain, at 10:40.  The examiner described the 
veteran as being extremely apprehensive, and that he could 
not believe that it was not a heart attack.  His blood 
pressure was 146/90.  By 10:55, he stated that the pain had 
lessened.   A July 1972 electrocardiograph showed minimal ST 
elevation V5-V6.  The electrocardiograph was within normal 
limits.  

In February 1973, an electrocardiograph revealed ST elevation 
V3-V6 and early repolarization.  In September 1974, the 
veteran was seen after having pain in his chest for 30 
minutes.  A corresponding electrocardiograph was within 
normal limits.  At an October 1974 examination, no 
abnormality was noted for the heart or vascular system.  

In January 1975, the veteran was seen for complaints of pain 
in both arms.  It was noted that he was worried about 
possible heart problems.  In a follow-up visit, it was noted 
that an electrocardiograph was suggestive of inferior wall 
ischemia.  That report is of record.  A repeat showed minimal 
ST depression in III and F, and on the sick call slip, it was 
noted that there were persistent changes.  A third 
electrocardiogram was done and is of record.  In February 
1975, the veteran was seen for continued pain in the arms.  
The pain had a positional component like when he laid on his 
left side.  At a follow-up visit in February 1975, the 
veteran was seen again for right arm aching.  The impression 
was costochondritis with myositis.  In May 1975, the veteran 
complained of having a lite head with vertigo.  Blood 
pressure in the left arm, sitting, was 140/100, and standing 
was 150/110.  Right arm sitting was 142/90 and 140/90.  His 
pulse was 88.  A later note indicated a diagnosis of 
hypertension.  

In April 1976, an electrocardiograph was normal.  At an April 
1976 retirement examination, clinical evaluation of the heart 
and the vascular system was normal.  In the notes section, 
the examiner remarked on a series of complaints and ailments 
the veteran had during the course of service.  IT was noted 
that he had shortness of breath with exertion, and that he 
smoked approximately 1-1/2 packs per day.  It was noted that 
pain in chest referred to pleurisy in 1972, treated.  It was 
noted that there was occasional palpitation of the heart and 
that the veteran had cardiac evaluation in 1974, with nothing 
found, and no problems since that time.  

Post service medical records reveal that at a December 1976 
VA examination, the heart showed no abnormal pulsation.  
There were no thrills, no pericardial rubs, no murmurs, and 
there was normal sinus rhythm.  The radial and pedal pulses 
were of good quality.  There were no varicose veins in the 
legs.  Blood pressure was 150/85 and the pulse was 72 per 
minute.  A normal echocardiogram was shown.  

In a June 1977 rating decision, service connection was 
granted for hypertension based upon elevated blood pressure 
readings in service and on VA examination in December 1976.  

In December 1992, the veteran was hospitalized privately for 
other reasons.  Review of his systems revealed that the heart 
had a regular sinus rhythm, and that there were no murmurs.  
During hospitalization, the veteran underwent a cardiology 
consultation.  The reason for consultation was specified as 
ventricular arrhythmia.  It was noted that early that 
morning, the veteran was noted to have ventricular ectopy, 
including runs of bigeminy.  He remained asymptomatic during 
that episode and denied dizziness, palpitations, chest pain, 
dyspnea or diaphoresis.  

Physical examination revealed that the veteran was well 
developed and well nourished.  Blood pressure was 140/63 to 
178/87 millimeters of mercury.  Pulse rate was 110 to 120 per 
minute.  His maximum temperature was 103 degrees.  The 
veteran denied dyspnea, but did have frequent hiccups.  The 
eyes showed mild corneal arcus.  No xanthelasma was noted.  
Regarding the neck, the carotids had a normal upstroke and 
volume, with a possible 1/4 right sided bruit.  There was no 
jugular venous distention or thyroid enlargement noted.  
Regarding the heart, the rhythm was regular.  The first and 
second heart sounds were normal.  There was a short systolic 
ejection murmur.  No S3 gallop or pericardial rub was noted.  
The lungs were essentially clear to auscultation.  The 
abdomen was soft and there was no hepatomegaly.  Examination 
of the extremities revealed that there were good femoral 
pulses.  The pedal pulses were .5 to 1+, and there was no 
pitting edema.  

The impression included ventricular arrhythmia, asymptomatic, 
and history of hypertension.  In the discussion section, it 
was noted that the veteran was asymptomatic and had no 
obvious underlying heart disease. 

A private September 1994 chest x-rays revealed that there was 
no active cardiopulmonary disease. 

In a July 1995 rating decision, service connection for a 
heart condition was denied as being not well grounded.  The 
RO determined that there was no evidence of a heart condition 
in service, and that when the veteran was hospitalized in 
December 1992, no underlying heart disease was found.  In 
October 1995, the veteran filed a notice of disagreement with 
the rating.  As indicated in the decision above, the veteran 
also underwent VA examinations for the heart in May 1996.  

A problem at this juncture of the case, it that in December 
1995, the RO issued a Statement of the Case wherein the issue 
was phrased as "whether a well grounded claim for service 
connection for a heart condition was presented."  At no time 
in the December 1995 Statement of the Case or subsequent 
Supplemental Statements of the Case, dated in October 1996, 
and April 1999, respectively, was the veteran provided the 
law of service connection; as is provided herein above by the 
Board.  The RO provided the veteran with the law regarding 
well groundedness of claims. 

Secondly, as indicated in the representative's statement in 
July 1999, the veteran appears to claiming entitlement to 
service connection for a heart disorder also based upon the 
theory of secondary service connection.  Service connection 
on a secondary basis is warranted when it is demonstrated 
that a disorder is proximately due to or the result of a 
disorder of service origin.  38 C.F.R. § 3.310 (1998).  
Additionally, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The veteran should be advised of the law and regulations 
pertinent to his case. 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be allowed to 
provide any additional evidence pertinent 
to his claim for entitlement to service 
connection for a heart disorder for the 
record.  In that regard, it is also noted 
that the veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  After, the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record, on a de novo basis, and determine 
whether service connection is warranted 
on a direct, presumptive or secondary 
basis.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative, should be 
furnished a Statement of the Case, and 
given the opportunity to respond thereto.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals






